Exhibit 10.26

Schedule of 2011 Executive Officer Compensation

The following sets forth the annual salary and target bonus, expressed as a
percentage of annual salary, for our executive officers as of the date of filing
of the Form 10-K to which this exhibit relates:

 

Name    Title   Annual Salary   Target Award%

Paul S. Viviano

   Chairman and Chief Executive Officer   $600,000   85%

Michael F. Frisch

   President, Alliance Imaging   $300,000   85%

Richard J. Hall

   President, Alliance Oncology   $275,000   85%

Howard K. Aihara

   Executive Vice President and Chief Financial Officer   $286,000   75%

Eli H. Glovinsky

   Executive Vice President, General Counsel and Secretary   $290,000   65%

Christopher J. Joyce

   Executive Vice President, Mergers and Acquisitions   $265,000   90%

Nicholas A. Poan

   Senior Vice President, Corporate Finance, and Chief Accounting Officer  
$195,000   65%